Title: To Benjamin Franklin from the Abbé Arnoux, [before May 1780]
From: Arnoux, abbé ——
To: Franklin, Benjamin


[before May 1780]
L’abbé Arnoux prie Monsieur franklin de lui donner une lettre de Recommandione auprès de quelques uns de ses amis de Neuport de providence ou de Rhodisland pour M. Petry Secretaire de l’armée françoise aux ordres de M. de Rochambeau, et sous Lieutenant d’infanterie.

M. petry est très honnette, et on ne scauroit dire trop de bien de son esprit et de son Caractere. Les personnes à qui il sera recommandé seront surement bien aises de le Connoitre.
 
Notation: L’abbé Arnoux.
